Title: To James Madison from George Williams, 1817
From: Williams, George
To: Madison, James



To the President of the United States of America
1817

The petition of George Williams of Philadelphia respectively Shows
That Christopher Oates & Benjamin Colley, Merchants of Sheffield trading under the firm of Oates Holley Shipped five casks & one linnek of merchandise to your petitioner in the year 1811 under the following circumstances.  The Invoice of the Said Shipment was dated the 14th. of November 1810 and the bill of lading Signed the 2nd. of January 1811 by Captain Binners of the Ship Susquehanna of Philadelphia by which vessel the Said goods were brought to this Country.  At the time of the purchase and Shipment of the Said Goods there was no knowledge at Sheffield of the President’s proclamation of the 2nd. of November 1810.  The loading of the Ship was commenced about the 20th. of December and completed in January.  The unfavourable State of the tides, prevented her from getting to Sea, till the 7th. of February when, She was detained by a difficulty with the Custom House.  She Sailed finally the 12th. of March and arrived at Philadelphia the 16th. of April, when the Said Shipment in Common with the rest of the Cargo of the Susquehanna was Seized & libelled as forfeited for a violation of the non-importation laws; which it had been Supposed would have been abrogated by the repeal of the British Orders in Council.  Under these Circumstances after the Case continued for Some time in Suspence, an arrangement took place between your petitioner and Others in Similar predicaments with A. J. Dallas Esqr. the late district Attorney who was Specially authorized for that purpose by the President by letters from the Comptroller dated the 3rd. of November 1813 of which a Copy is annexed.  By this arrangement it was agreed that a quietus Should be entered on the bonds given for the appraised value of the goods Seized and a nol: pas:, on the information on payment of one moiety of the amount of the Said bonds after deducting duties.  Owing to A J Dallas’ departure from Philadelphia when he became Secretary of the Treasury, his absence for nearly two years afterwards and then his Sudden death Soon after his return, no final Settlement of this business was effected till lately when your Petitioner on the  of  last, paid to C J Ingersol the present district Attorney the Sum of  being the moiety of forfeiture, which by the agreement with A J Dallas accrued to the offices of the Customs, having complied with this adjustment of the case of essential hardship in its operation, your Petitioner now ventures to apply for a pardon of that portion of the forfeiture which accrues to the public trusting that his claims to Such an exercise of the Executive Equity will be considered to be well founded in the circumstances before mentioned

George Williams

